     Case 2:18-cv-10691-VBF-PJW Document 41 Filed 10/26/20 Page 1 of 2 Page ID #:1988



1

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
8                               CENTRAL DISTRICT OF CALIFORNIA
9

10     NANCY EILEEN DELANGE                   )     CASE NO. CV 18-10691-VBF (PJW)
                                              )
11                 Plaintiff,                 )     ORDER AWARDING
                                              )     ATTORNEYS FEES PURSUANT TO
12     vs.                                    )     EAJA 28 U.S.C. §2412(d) AND COSTS
                                              )     PURSUANT TO 28 U.S.C. §1920
13     ANDREW SAUL,                           )
       COMMISSIONER OF SOCIAL                 )
14     SECURITY                               )
                                              )
15               Defendant                    )
       ______________________________
16

17           Pursuant to the Stipulation between the parties, through their respective counsel,
18     awarding attorney’s fees under EAJA,
19           IT IS HEREBY ORDERED that EAJA fees are awarded in the amount of $6,500.00
20     in attorney’s fees as authorized by 28 U.S.C. § 2412, as well as reimbursement for costs of
21     /
22     /
23     /
24     /
25     /
26     /
27     /
28     /
       
                                                   1                 Order Awarding EAJA Fees
     Case 2:18-cv-10691-VBF-PJW Document 41 Filed 10/26/20 Page 2 of 2 Page ID #:1989



1
       the $400.00 filing fee as authorized by 28 U.S.C. § 1920, subject to the terms of the
2
       stipulation.
3
             IT IS SO RECOMMENDED:
4

5
       Dated:   6HSWHPEHU
                ________________
6                                          ______________________________
                                           HON. PAUL L. ABRAMS
7                                          United States Magistrate Judge
8
             IT IS SO ORDERED:
9

10
       Dated:    October 26, 2020
                 ________________           /s/ Valerie Baker Fairbank
11                                         ______________________________
                                           HON. VALERIE B. FAIRBANK
12                                         Senior United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       
                                                 2                       Order Awarding EAJA Fees
